Judgment entered March 24, 1970, which annulled a determination by the Commissioner of the Department of Rent and Housing Maintenance denying petitioner’s application for a certificate of eviction and remanded the matter to the Commissioner for reconsideration, unanimously reversed on the law, with $50 costs and disbursements to appellants, and the petition is dismissed. The tenant has been in possession of Apartment 8N at 36 Gramercy Park East since 1943. The apartment is occupied by the tenant and her three adult children. On the application by the landlord pursuant to section 57 of the New York City Rent, Eviction and Rehabilitation Regulations for a certificate of eviction for the purpose of subdividing the apartment, the Commissioner found that there were six rooms in the apartment (exclusive of kitchen and bathrooms) and consequently on the basis of occupancy the apartment was not under-occupied. The Commissioner’s finding had a reasonable basis, was neither arbitrary nor capricious, and, moreover, was consonant with prior determinations affecting the very areas in dispute. (Matter of Mayfair-Yorh Corp. v. McGoldrick., 206 Mise. 925, affd. 285 App. Div. 945, mot. for lv. to app. den. 309 N. Y. 1029; Matter of Mayfair-Yorh v. Weaver, 13 Mise 2d 829, affd. 9 A D 2d 613; Matter of Evans v. Monaghan, 306 N. Y. 312, 323-4; Matter of Broadway-Amsterdam Assoc, v. Berman, 31 A D 2d 907.) Concur — Stevens, P. J., McGivern, McNally and Tilzer, JJ.